


Exhibit 10.24
EMPLOYMENT AGREEMENT


THIS AGREEMENT is entered into effective December 31, 2007, by and between
Beauty Avenues, LLC and Limited Brands, Inc. (hereinafter the "Company"), and
Charles McGuigan (the "Executive") (hereinafter collectively referred to as "the
parties").


WHEREAS, the Executive is employed as the President for Beauty Avenues, LLC and
has experienced in various phases of the Company's business and does possess an
intimate knowledge of the business and affairs of the Company and its policies,
procedures, methods, and personnel; and


WHEREAS, the Company has determined that it is essential and in its best
interests to retain the services of key management personnel and to ensure their
continued dedication and efforts; and


NOW, THEREFORE, in consideration of the foregoing and the respective agreements
of the parties contained herein, the parties hereby agree as follows:


1. Term. The initial term of employment under this Agreement shall be for the
period commencing on December 31, 2007 (the "Commencement Date") and ending on
the fifth anniversary of the Commencement Date (the "Initial Term"); provided,
however, that thereafter this Agreement shall be automatically renewed from year
to year, unless (a) either the Company or the Executive shall have given written
notice to the other at least thirty (30) days prior thereto that the term of
this Agreement shall not be so renewed or (b) the Agreement is terminated
pursuant to the provisions of Section 9 of this Agreement.


2.     Employment.


(a) Position. The Executive shall be employed as the President of Beauty
Avenues, LLC or such other position as may be determined by the Board of
Directors, if such position does not decrease the Executive's overall total
compensation and maintains the Executive's status on the Executive's Leadership
Team. The Executive shall perform the duties, undertake the responsibilities,
and exercise the authority customarily performed, undertaken, and exercised by
persons employed in a similar executive capacity.


(b)     Obligations. The Executive agrees to devote the Executive's full
business time and attention to the business and affairs of the Company. The
foregoing, however, shall not preclude the Executive from serving on corporate,
civic, or charitable boards or committees or managing personal investments, so
long as such activities do not interfere with the performance of the Executive's
responsibilities hereunder.


3. Base Salary. The Company agrees to pay the Executive an annual Base Salary at
the rate of Eight Hundred Twenty-Five Thousand Dollars ($825,000.00), less
applicable withholding. This Base Salary will be subject to annual review and
may be increased from time to time in the discretion of the Company, based on
factors such as the Executive's responsibilities, compensation of similar
executives within the Company and in other companies, the Executive's
performance, and other pertinent factors. Such Base Salary shall be payable in
accordance with the Company's customary practices applicable to its executives.


4. Equity Compensation. The Executive shall be eligible for such future
equity-based awards as may be commensurate with his position and performance.


5. Employee Benefits. The Executive shall be entitled to participate in all
employee benefit plans, practices, and programs maintained by the Company and
made available to similarly situated executives generally and as may be in
effect from time to time. The Executive's participation in such plans, practices
and programs shall be on the same basis and terms as are applicable to similarly
situated executives of the Company generally.






--------------------------------------------------------------------------------




6.     Bonus.


(a) The Executive shall be entitled to participate in the Company's applicable
incentive compensation plan at a target level of seventy percent (70%) of the
Executive's Base Salary on such terms and conditions as determined from time to
time by the Board.


(b) The Executive shall be eligible to a success bonus for Project Insight under
the same terms and conditions that are set forth in the Executive's Offer Letter
dated March 5, 2004.


Other Benefits.


(a) Benefits. The Executive shall be entitled to all other benefits as similarly
situated executives.


(b) Expenses. Subject to applicable Company policies, the Executive shall be
entitled to receive prompt reimbursement of all expenses reasonably incurred in
connection with the performance of the Executive's duties hereunder or for
promoting, pursuing, or otherwise furthering the business or interests of the
Company.


(c) Office and Facilities. The Executive shall be provided with appropriate
offices and with such secretarial and other support facilities as are
commensurate with the Executive's status with the Company and adequate for the
performance of the Executive's duties hereunder.


(d)     Relocation.     The Company agrees that the Executive has until
May 5, 2009 to start his relocation under the Company's relocation policy.


8. Paid Time Off (PTO) Program. The Executive shall be entitled to paid time off
in accordance with the policies as periodically established by the Company for
similarly situated executives of the Company.


9. Termination. The Executive's employment hereunder is subject to the following
terms and conditions:


(a)     Disability. The Company shall be entitled to terminate the Executive's
employment after having established the Executive's Disability. For purposes of
this Agreement, "Disability" means a physical or mental infirmity which impairs
the Executive's ability to substantially perform the Executive's duties under
this Agreement for a period of at least six months in any twelve-month calendar
period as determined in accordance with the Company's Long-Term Disability Plan.


(b)     Cause. The Company shall be entitled to terminate the Executive's
employment for "Cause" without prior written notice. For purposes of this
Agreement, "Cause" shall mean that the Executive (1) was grossly negligent in
the performance of the Executive's duties with the Company (other than a failure
resulting from the Executive's incapacity due to physical or mental illness); or
(2) has plead "guilty" or "no contest" to or has been convicted of an act which
is defined as a felony under federal or state law; or (3) engaged in misconduct
in bad faith which could reasonably be expected to materially harm the Company's
business or its reputation. The Executive shall be given written notice by the
Company of a termination for Cause, which shall state in detail the particular
act or acts or failures to act that constitute the grounds on which the
termination for Cause is based.


(c)     Termination by the Executive. The Executive may terminate employment
hereunder without "Good Reason" by delivering to the Company, not less than
thirty (30) days prior to the Termination Date, a written Notice of Termination.
The Executive may terminate employment hereunder for "Good Reason" by delivering
to the Company not less than thirty (30) days prior to the Termination Date, a
written Notice of Termination setting forth in reasonable detail the facts and
circumstances which constitute Good Reason. For purposes of this Agreement,
"Good Reason" means (i) the failure to continue the Executive in a capacity
contemplated by Section 2, above; (ii) the assignment to the Executive of any
duties materially inconsistent with the Executive's position or duties, as set
forth in Section 2 hereof; (iii) a reduction in or a material delay in payment
of the Executive's total cash compensation and benefits from those required to
be provided in accordance with the provisions of this Agreement; (iv) the
Company, the Board or




--------------------------------------------------------------------------------




any person controlling the Company requires the Executive to be based outside of
the United States, other than on travel reasonably required to carry out the
Executive's obligations under the Agreement; or (v) the failure of the Company
to obtain the assumption in writing of its obligation to perform this Agreement
by any successor to all or substantially all of the assets of the Company within
15 days after a merger, consolidation, sale, or similar transaction provided,
however, that "Good Reason" shall not include (A) acts not taken in bad faith
which are cured by the Company in all material respects not later than thirty
(30) days from the date of receipt by the Company of a written Notice of
Termination identifying in reasonable detail the act or acts constituting "Good
Reason" or (B) acts taken by the Company by reason of the Executive's physical
or mental infirmity which infirmity impairs the Executive's ability to
substantially perform his duties under this Agreement.


(d)     Notice of Termination. Any purported termination for Cause by the
Company or for Good Reason by the Executive shall be communicated by a written
Notice of Termination to the other two weeks prior to the Termination Date (as
defined below).     For purposes of this Agreement, a "Notice of Termination"
shall mean a notice which indicates the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive's
employment under the provision so indicated.     Any termination by the Company
other than for Cause or by the Executive without Good Reason shall be
communicated by a written Notice of Termination to the other party four (4)
weeks prior to the Termination Date.      However, the Company may elect to pay
the Executive in lieu of four (4) weeks written notice. For purposes of this
Agreement, no such purported termination of employment shall be effective
without such Notice of Termination.


10.     Compensation Upon Certain Terminations by the Company


(a) If during the term of the Agreement (including any extensions thereof),
whether or not following a Change in Control (as defined in the applicable
Change in Control Provision), the Executive's employment is terminated by the
Company for Cause or by reason of the Executive's death, or if the Executive
gives the Company a written Notice of Termination other than one for Good
Reason, the Company's sole obligations hereunder shall be to pay the Executive
the following amounts earned hereunder but not paid as of the Termination Date:
(i) Base Salary, (ii) reimbursement for any and all monies advanced or expenses
incurred pursuant to Section 7(b) through the Termination Date, and (iii) any
earned compensation which the Executive had previously deferred (including any
interest earned or credited thereon)(collectively, "Accrued Compensation"). The
Executive's entitlement to any other benefits shall be determined in accordance
with the Company's employee benefit plans then in effect.


(b)     If the Executive's employment is terminated by the Company other than
for Cause (including a termination by reason of the Company's written notice to
the Executive of its decision not to extend the Employment Agreement pursuant to
Section 1 hereof) or by the Executive for Good Reason, the Company's sole
obligations hereunder should be as follows:


(i)     the Company shall pay     the Executive the Accrued Compensation;


(ii)     in consideration of the Executive signing a General Release:


(A)     the Company shall continue to pay the Executive his Base Salary for a
period of one ( 1) year following the Termination Date; and


(B) the Company shall pay the Executive any incentive compensation under the
plan described in Section 6 that the Executive would have received if the
Executive had remained employed with the Company for a period of one (1) year
after the Termination Date.


(iii) provided, however, that if the Executive's employment is terminated by the
Company other than for cause or by the Executive for Good Reason during the
24-month period immediately following a Change of Control (as defined in the
Company's Stock Option and Performance Incentive Plan) in consideration of the
Executive signing a General Release the Company shall pay the Executive his Base
Salary for one additional year after payments have ended under Section
10(b)(ii).






--------------------------------------------------------------------------------




(c) If the Executive's employment is terminated by the Company by reason of the
Executive's Disability, the Company's sole obligations hereunder shall be as
follows:






(i) the Company shall pay the Executive the Accrued Compensation; and


(ii) the Executive shall be entitled to receive any disability benefits
available under the applicable Long Term Disability Plan.


(d)     For up to twelve (12) months during the period the Executive is
receiving salary continuation pursuant to Section 10(b)(ii) hereof, the Company
shall, provide to the Executive and the Executive's beneficiaries medical and
dental benefits substantially similar in the aggregate to the those provided to
the Executive immediately prior to the date of the Executive's termination of
employment; provided, however, that the Company's obligation to provide such
benefits shall cease upon the Executive's becoming eligible for such benefits as
the result of employment with another employer.


(e) Executive shall not be required to mitigate the amount of any payment
provided for in this Section 10 by seeking other employment or otherwise and no
such payment or benefit shall be eliminated, offset or reduced by the amount of
any compensation provided to the Executive in any subsequent employment, except
as provided in Section 10(d).




11.     Employee Covenants.


(a)     For the purposes of this Section 11, the term "Company" shall include
Limited Brands, Inc. and all of its subsidiaries and affiliates thereof.


(b)     Confidentiality. The Executive shall not, during the term of this
Agreement and thereafter, make any Unauthorized Disclosure. For purposes of this
Agreement, "Unauthorized Disclosure" shall mean use by the Executive for his own
benefit, or disclosure by the Executive to any person other than a person to
whom disclosure is reasonably necessary or appropriate in connection with the
performance by the Executive of duties as an executive of the Company or as may
be legally required, of any confidential information relating to the business or
prospects of the Company (including, but not limited to, any information and
materials pertaining to any Intellectual Property as defined below); provided,
however, that Unauthorized Disclosure shall not include the use or disclosure by
the Executive of any publicly available information (other than information
available as a result of disclosure by the Executive in violation of this
Section 11(b)). This confidentiality covenant has no temporal, geographical or
territorial restriction.


(c)     Non-Competition. During the Non-Competition Period described below, the
Executive shall not, directly or indirectly, without the prior written consent
of the Company, own, manage, operate, join, control, be employed by, consult
with or participate in the ownership, management, operation or control of, or be
connected with (as a stockholder, partner, or otherwise), any business,
individual, partner, firm, corporation, or other entity that competes or plans
to compete, directly or indirectly, with the Company, or any of its products;
provided, however, that the "beneficial ownership" by the Executive after
termination of employment with the Company, either individually or as a member
of a "group," as such terms are used in Rule 13d of the General Rules and
Regulations under the Securities Exchange Act of 1934, as amended (the "Exchange
Act"), of not more than two percent (2%) of the voting stock of any publicly
held corporation shall not be a violation of Section 11 of this Agreement.


The "Non-Competition Period" means the period the Executive is employed by the
Company plus the longer of (a) one (1) year from the Termination Date or (b) the
period during which the Executive receives salary continuation as described in
Section 10(b) above.


(d)     Non-Solicitation. During the No-Raid Period described below, the
Executive shall not directly or indirectly solicit, induce or attempt to
influence any employee to leave the employment of the Company, nor assist anyone
else in doing so. Further, during the No-Raid Period, the




--------------------------------------------------------------------------------




Executive shall not, either directly or indirectly, alone or in conjunction with
another party, interfere with or harm, or attempt to interfere with or harm, the
relationship of the Company, with any person who at any time was an employee,
customer or supplier of the Company, or otherwise had a business relationship
with the Company.


The "No-Raid Period" means the period the Executive is employed by the Company
plus the longer of (a) one (1) year from the Termination Date or (b) the period
during which the Executive receives salary continuation as described in Section
10(b), above.


(e) Intellectual Property. The Executive agrees that all inventions, designs and
ideas conceived, produced, created, or reduced to practice, either solely or
jointly with others, during the Executive's employment with the Company
including those developed on the Executive's     own time, which relates to or
is useful in the Company's business ("Intellectual Property") shall be owned
solely by the Company. The Executive understands that whether in preliminary or
final form, such Intellectual Property includes, for example, all ideas,
inventions, discoveries, designs, innovations, improvements, trade secrets, and
other intellectual property.     All Intellectual Property is either work made
for hire for the Company within the meaning of the United States Copyright Act,
or, if such Intellectual Property is determined not to be work made for hire,
then the Executive irrevocably assigns all rights, titles and interests in and
to the Intellectual Property to the Company, including all copyrights, patents,
and/or trademarks.    The Executive agrees to, without any additional
consideration, execute all documents and take all other actions needed to convey
the Executive's complete ownership of the Intellectual Property to the Company
so that the Company may own and protect such Intellectual Property and obtain
patent, copyright and trademark registrations for it.    The Executive also
agrees that the Company may alter or modify the Intellectual Property at the
Company's sole discretion, and the Executive waives all right to claim or
disclaim authorship.    The Executive represents and warrants that any
Intellectual Property that the Executive assigns to the Company, except as
otherwise disclosed in writing at the time of assignment, will be the
Executive's sole exclusive original work. The Executive also represents that the
Executive has not previously invented any Intellectual Property or has advised
the Company in writing of any prior inventions or ideas.


(f)     Remedies. The Executive agrees that any breach of the terms of this
Section 11 would result in irreparable injury and damage to the Company for
which the Company would have no adequate remedy at law; the Executive therefore
also agrees that in the event of said breach or any threat of breach, the
Company shall be entitled to an immediate injunction and restraining order to
prevent, such breach and/or threatened breach and/or continued breach by the
Executive and/or any and all persons and/or entities acting for and/or with the
Executive, without having to prove damages. The terms of this paragraph shall
not prevent the Company from pursuing any other available remedies for any
breach or threatened breach hereof, including but not limited to the recovery of
damages from the Executive. The Executive and the Company further agree that the
confidentiality provisions and the covenants not to compete and solicit
contained in this Section 11 are reasonable and that the Company would not have
entered into this Agreement but for the inclusion of such covenants herein. The
parties agree that the prevailing party shall be entitled to all costs and
expenses, including reasonable attorneys' fees and costs, in addition to any
other remedies to which either may be entitled at law or in equity. Should a
court determine, however, that any provision of the covenants is unreasonable,
either in period of time, geographical area, or otherwise, the parties hereto
agree that the covenant should be interpreted and enforced to the maximum extent
which such court deems reasonable.


The provisions of this Section 11 shall survive any termination of this
Agreement, and the existence of any claim or cause of action by the Executive
against the Company, whether predicated on this Agreement or otherwise, shall
not constitute a defense to the enforcement by the Company of the covenants and
agreements of this Section 11; provided, however, that this paragraph shall not,
in and of itself, preclude the Executive from asserting or defending a legal
claim regarding the enforceability of the covenants and agreements of this
Section 11.






--------------------------------------------------------------------------------




12. Employee Representation. The Executive expressly represents and warrants to
the Company that the Executive is not a party to any contract or agreement and
is not otherwise obligated in any way, and is not subject to any rules or
regulations, whether governmentally imposed or otherwise, which will or may
restrict in any way the Executive's ability to fully perform the Executive's
duties and responsibilities under this Agreement.


13.     Successors and Assigns.


(a) This Agreement shall be binding upon and shall inure to the benefit of the
Company, its successors and assigns, and the Company shall require any successor
or assign to expressly assume and agree to perform this Agreement in the same
manner and to the same extent that the Company would be required to perform it
if no such succession or assignment had taken place. The term "the Company" as
used herein shall include any such successors and assigns to the Company's
business and/or assets. The term "successors and assigns" as used herein shall
mean a corporation or other entity acquiring or otherwise succeeding to,
directly or indirectly, all or substantially all the assets and business of the
Company (including this Agreement) whether by operation of law or otherwise.


(b) Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by the Executive, the Executive's beneficiaries or
legal representatives, except by will or by the laws of descent and
distribution. This Agreement shall inure to the benefit of and be enforceable by
the Executive's legal personal representative.


14. Arbitration. Except with respect to the remedies set forth in Section 11(f)
hereof, any controversy or claim between the Company or any of its affiliates
and the Executive arising out of or relating to this Agreement or its
termination shall be settled and determined by a single arbitrator whose award
shall be accepted as final and binding upon the parties. The American
Arbitration Association, under its Employment Arbitration Rules, shall
administer the binding arbitration. The arbitration shall take place in
Columbus, Ohio. The Company and the Executive each waive any right to a jury
trial or to a petition for stay in any action or proceeding of any kind arising
out of or relating to this Agreement or its termination and agree that the
arbitrator shall have the authority to award costs and attorney fees to the
prevailing party.


15.     Notice.     For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by registered or certified mail, return
receipt requested, postage prepaid, or upon receipt if overnight delivery
service or facsimile is used, addressed as follows:


To the Executive:
Charles McGuigan
3145 East Addison
Alpharetta, GA 30022




To the Company:
Limited Brands, Inc.
Three Limited Parkway
Columbus, Ohio 43230
Attn: Secretary




16.     Settlement of Claims.     The Company's obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense, or other right which
the Company may have against the Executive or others.






--------------------------------------------------------------------------------




17.     Miscellaneous.     No provision of this Agreement may be modified,
waived, or discharged unless such waiver, modification, or discharge is agreed
to in writing and signed by the Executive and the Company. No waiver by either
party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or at any prior or subsequent time. No agreement or
representations, oral or otherwise, express or implied, with respect to the
subject matter hereof have been made by either party which are not expressly set
forth in this Agreement.


18. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Ohio without giving effect
to the conflict of law principles thereof.


19. Severability. The provisions of this Agreement shall be deemed severable and
the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.


20.     Entire Agreement. This Agreement along with the Executive's Offer Letter
constitutes the entire agreement between the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements, if any,
understandings and arrangements, oral or written, between the parties hereto
with respect to the subject matter hereof.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement as of the
day and year first above written.




                
 
LIMITED BRANDS, INC.
 
BEAUTY AVENUES, LLC
 
 
 
 
 
 
By:
/s/ LESLIE H. WEXNER
 
 
 
 
Name: Leslie H. Wexner
 
Date
 
 
 
 
 
 
 
/s/ CHARLES MCGUIGAN
 
1/29/2008
 
 
Charles McGuigan
 
Date





--------------------------------------------------------------------------------







--------------------------------------------------------------------------------



AMENDMENT TO AGREEMENT






WHEREAS, Limited Brands, Inc. (the "Company"), and Charles McGuigan, an employee
of the Company (the "Executive") have previously entered into an agreement
regarding the terms and conditions of Executive's employment with the Company,
effective December 31, 2007 (the "Agreement"); and


WHEREAS, the parties desire to amend the Agreement in a manner that reflects the
parties best good faith efforts to comply with the provisions of Section 409A of
the Internal Revenue Code of 1986, as amended (the "Code"), for the benefit of
the Executive.


NOW, THEREFORE, the Company and the Executive, intending to be legally bound
hereby agree that the Agreement will be amended as follows:


1.     Section 6(a) of the Agreement is amended by adding the following new
sentence at the end thereof:


"The bonus will be paid at such time and in such manner as set forth in the
applicable incentive compensation plan."


2.     Section 7(b) of the Agreement is amended by inserting the following new
sentence at the end thereof:


"In no event shall such an expense be reimbursed after the last day of the year
following the year in which the expense was incurred."


3.     Section 9 (d) is amended in its entirety as follows:


"Notice of Termination. Any purported termination for Cause by the Company or
for Good Reason by the Executive shall be communicated by a written Notice of
Termination to the other two weeks prior to the Termination Date (as defined
below). For purposes of this Agreement, a "Notice of Termination" shall mean a
notice which indicates the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive's employment under
the provision so indicated. Any termination by the Company other than for Cause
shall be communicated by a written Notice of Termination
to the Executive two (2) weeks prior to the Termination Date. However, the
Company may elect to pay the Executive in lieu of two (2) weeks written notice.
Any termination by the Executive without Good Reason shall be communicated by a
written Notice of Termination to the Company three (3) months prior to the
Termination Date. For purposes of this Agreement, no such purported termination
of employment shall be effective without such Notice of Termination."


4.     Section 10(a) of the Agreement is amended by adding the following after
the first sentence therein:


"In the event the Executive's employment is terminated under this Subsection
(a), Accrued Compensation will be paid within 60 days of the date of the
Executive's Termination Date or death."


5.     Section 10(b)(i) of the Agreement is amended by inserting the following
at the end thereof:


"within 60 days of the Executive's Termination Date."


6.     Section 10(b)(ii)(A) of the Agreement is amended by inserting the
following new paragraph at the end thereof:




--------------------------------------------------------------------------------






"Each of the payments of severance under this Section 10(b)(ii)(A) are
designated as separate payments for purposes of determining if the payment
qualifies as a Short-Term Deferral or as Involuntary Separation Pay. Payments
that are (i) Short-Term Deferrals, and (ii) any additional payments that are
Involuntary Separation Pay are excepted from the requirements of Code Section
409A. To the extent payments of severance under this Section 10(b)(ii)(A) during
the first six month period following Executive's Termination Date do not qualify
as a Short-Term Deferral or Involuntary Separation Pay, the payments shall be
withheld and the amount of the payments withheld will be paid in a lump sum on
the last day that any such severance is considered a Short-Term Deferral or
Involuntary Separation Pay."
7.
Section 10(b)(ii)(B) is deleted and the following is inserted in lieu thereof:

    
"the Company shall pay the Executive, at such time and in such manner as set
forth in the applicable incentive compensation plan, any incentive compensation
under the plan described in Section 6 that the Executive would have received if
the Executive had remained employed with the Company for a period of one (1)
year after the Termination Date;"
8.
Section 10(c)(i) of the Agreement is by inserting the following at the end
thereof:

"within 60 days of the Executive's Termination Date."
9. The following new Section 10(f) is added to the Agreement as follows:
"(f)     Certain Definitions.


(i)     For purposes of this Agreement, 'Short- Term Deferral' means payments
pursuant to the rules under Treasury Regulation Section 1.409A-l(b)(4)(i) that
are made on or before the 15th day of the third month of (i) the calendar year
following the applicable year of termination, or (ii) if later, the Company's
tax year following the applicable year of termination. Such amounts are excepted
from Code Section 409A. A payment that will or may occur later than the end of
the applicable 2-1/2 month period is not considered to be a Short-Term Deferral.
(ii)     For purposes of this Agreement 'Involuntary Separation Pay' means
payments pursuant to the rules under Treasury Regulation Section
1.409A-1(b)(9)(iii) that are made on or before the last day of the second
calendar year following the year of Executive's involuntary separation from
service and do not
exceed the lesser of two times Base Salary or two times the limit under Code
Section 401(a)(17) then in effect."


IN WITNESS WHEREOF, the parties have executed this amendment, in duplicate, on
the dates set forth below.
                
 
LIMITED BRANDS, INC.
 
 
 
 
 
 
By:
/s/ DOUGLAS L. WILLIAMS
 
12/23/2008
 
 
Douglas L. Williams
 
Date Signed
 
 
Senior Vice President,
 
 
 
 
General Counsel
 
 
 
 
 
 
 
 
 
EXECUTIVE
 
 
 
 
 
 
 
 
 
/s/ CHARLES MCGUIGAN
 
12/1/2008
 
 
Charles McGuigan
 
Date Signed





--------------------------------------------------------------------------------







--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT AMENDMENT


This Amendment to the Employment Agreement (defined below) is effective March
15, 2012 and is entered into between Limited Brands, Inc. (the “Company”) and
Charles McGuigan (the “Executive”) and shall for all purposes constitute and be
deemed an amendment to the Employment Agreement entered into as of December 31,
2007, by and between Limited Brands, Inc., Beauty Avenues, LLC and the
Executive. The Employment Agreement, as modified by this Amendment, shall govern
the terms and conditions of Executive's employment relationship with the
Company.


WHEREAS, nothing in this Amendment shall cancel or modify any previous grant of
stock options or restricted stock which was previously granted to the Executive
or any rights to repurchase shares represented by such grants;


WHEREAS, the Executive and the Company desire to cause the Employment Agreement
to be amended as provided herein; and


NOW, THEREFORE, in consideration of the foregoing and the respective agreements
of the parties contained herein, the parties agree to amend the Executive's
Employment Agreement as follows:


1.    Section 9 (d) is amended in part as follows:


(d) Executive agrees that as part of the consideration for the Equity Grant that
will be granted to him on or about March 31, 2012 that if he decides to resign
his employment with the Company for reasons other than “Good Reason” to provide
the Company with three (3) months prior written notice.
2.
Section 10 is amended in its entirety as follows: Compensation Upon Certain
Terminations by the Company

(a) If during the term of the Agreement (including any extensions thereof),
whether or not following a Change in Control (as defined below), the Executive's
employment is terminated by the Company for Cause or by reason of the
Executive's death, or if the Executive gives written notice not to extend the
term of this Agreement, the Company's sole obligations hereunder shall be to pay
the Executive the following amounts earned hereunder but not paid as of the
Termination Date: (i) Base Salary, (ii) reimbursement for any and all monies
advanced or expenses incurred pursuant to Section
7(b) through the Termination Date, and (iii) any earned compensation which the
Executive had previously deferred (including any interest earned or credited
thereon)(collectively, “Accrued Compensation”). The Executive's entitlement to
any other benefits shall be determined in accordance with the Company's employee
benefit plans then in effect.


(b) If the Executive's employment is terminated by the Company other than for
Cause or by the Executive for Good Reason, in each case other than during the
24-month period immediately following a Change in Control, the Company's sole
obligations hereunder shall be as follows:


(i)    the Company shall pay the Executive the Accrued Compensation;


(ii)    the Company shall continue to pay the Executive the Base Salary for a
period of one (1) year following the Termination Date;


(iii)     in consideration of the Executive signing a General Release, the
Company shall (A) pay the Executive any incentive compensation under the plan
described in Section 6 that the Executive would have received if he had remained
employed with the Company for a period of one (1) year after the Termination
Date; (B) pay the Executive his Base Salary for one additional year after
payments have ended under Section 10(b)(ii).


(c) If the Executive's employment is terminated by the Company by reason of the
Executive's Disability, the Company's sole obligations hereunder shall be as
follows:


(i)    the Company shall pay the Executive the Accrued Compensation; and


(ii)    the Executive shall be entitled to receive disability benefits available
under the Company's Executive Long Term Disability Plan.




--------------------------------------------------------------------------------






(d) If the Executive's employment is terminated by reason of the Company's
written notice to the Executive of its decision not to extend the Employment
Agreement pursuant to Section 1 hereof, the Company's sole obligation hereunder
shall be as follows:
(i)    the Company shall pay the Executive the Accrued Compensation;


(ii)    the Company shall continue to pay the Executive his Base Salary for a
period of one (1) year following the expiration of such term; and


(iii) in consideration of the Executive signing a General Release, the Company
shall (A) pay the Executive any incentive compensation under the plan described
in Section 6 that the Executive would have received if he had remained employed
with the Company for a period of one (1) year after the Termination Date; and
(B) pay the Executive his Base Salary for one additional year after payments
have ended under Section 10(d)(ii).


(e) For up to eighteen (18) months during the period the Executive is receiving
salary continuation pursuant to Section 10(b), 10(c)(ii) or 10(d) hereof, the
Company shall, at its expense, provide to the Executive and the Executive's
beneficiaries medical and dental benefits substantially similar in the aggregate
to the those provided to the Executive immediately prior to the date of the
Executive's termination of employment; provided, however, that the Company's
obligation to provide such benefits shall cease after eighteen (18) months or
the Executive's first day of employment, whichever is earlier.


(f) In the event Executive becomes entitled to any payments under Section 10(g),
the Company will have no obligation to make any payments set forth in Sections
10(b), (c), or (d) or provide the benefits set forth in Section 10(e).
(g) If the Executive's employment is terminated by the Company other than for
Cause or by the Executive for Good Reason, in each case during the 24
consecutive month period immediately following a Change in Control, the
Company's sole obligations hereunder subject to the Executive's execution of a
General Release, shall be as follows:


(i) the Company shall pay the Executive the Accrued Compensation;


(ii) the Company shall pay the Executive a lump sum payment in cash no later
than ten (10) business days after the Termination Date in an amount equal to two
times Executive's Base Salary;


(iii) the Company shall pay the Executive a lump sum payment in cash no later
than ten (10) business days after the Termination Date in an amount equal to the
sum of the last four (4) bonus payments the Executive received under the
Company's incentive compensation plan described in Section 6 and a pro-rata
amount for the season in which the Executive's employment is terminated based on
the average of the prior four (4) bonus payments and the number of days the
Executive is employed during such season; and


(iv) the Company shall reimburse the Executive for all documented legal fees and
expenses reasonably incurred by the Executive in seeking to obtain or enforce
any right or benefit provided by this Section 10(g) or Section 10(h).
(h) Except as provided in Section 10(e), the Executive shall not be required to
mitigate the amount of any payment provided for in this Section 10 by seeking
other employment or otherwise, nor shall the amount of any payment or benefit
provided for in this Section 10 be reduced by any compensation earned by the
Executive as the result of employment by another employer.


IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has executed this Agreement as of the
day and year first above written.
                                        
 
LIMITED BRANDS, INC.
 
 
 
 
 
 
By:
 
 
 
 
Name:
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
 
Charles McGuigan
 
 



